Citation Nr: 1627752	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  12-05 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than January 18, 2008, for the grant of service connection for residuals of a left little finger injury (left finger residuals).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 2004 to June 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for left finger residuals, effective May 6, 2009.  

In his February 2012 VA Form 9 and corresponding statements, the Veteran requested an in-person hearing before a Decision Review Officer (DRO) and a Board videoconference hearing thereafter.  The Veteran failed to appear for the scheduled DRO hearing in May 2012 and for the scheduled Board videoconference hearing in July 2015, and he has not requested new hearings.  Accordingly, the Board considers the Veteran's requests for DRO and Board videoconference hearings withdrawn pursuant to 38 C.F.R. § 20.704(d) (2015).  

During the pendency of the appeal, the RO, in a January 2012 rating decision, granted an earlier effective date of February 12, 2008, for the Veteran's service-connected left finger residuals.  In a March 2012 rating decision, the RO granted an effective date of January 18, 2008, as it found that the February 12, 2008 effective date was erroneous.  As the grant of an effective date of January 18, 2008, for entitlement to service connection for left finger residuals does not constitute a full grant of the benefit sought, the Veteran's claim remains on appeal.  Cf. AB v. Brown, 6 Vet. App. 35, 39 (1993).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

The Veteran is seeking an effective date earlier than January 18, 2008, for the grant of service connection for left finger residuals.  Specifically, the Veteran maintains that he is entitled to an effective date of July 10, 2006, the date that he filed his original claim for service connection for left finger residuals.  

In a February 2010 statement, the Veteran asserted that there was clear and unmistakable error (CUE) in the November 2006 rating decision that denied his initial claim of entitlement to service connection for left finger residuals.  The Veteran stated there was "probably CUE," and he suggested that the RO did not consider service treatment records that would have established entitlement to service connection for his left finger residuals.  See Crippen v. Brown, 9 Vet. App. 413, 420 (1996) (holding that the appellant reasonably raised a claim for CUE with the requisite specificity because he argued for an earlier effective date asserting that evidence compelling a grant of service connection was of record at the time of the prior final rating decisions).  

The Board finds that the Veteran's claim for an earlier effective date and his assertion of CUE are inextricably intertwined because if there is a finding of CUE in the November 2006 rating decision, the Veteran's earlier effective date claim would be legally moot.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (providing that two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  Thus, on remand, the AOJ should reconsider the Veteran's claim for an earlier effective date with consideration of his assertion of CUE.  

Accordingly, the case is REMANDED for the following action:

1.	The AOJ should address whether there was CUE in the November 2006 rating decision that denied service connection for left finger residuals in the first instance.  

2.	Thereafter, if the benefit sought is not granted, furnish the Veteran and his representative a Supplemental Statement of the Case after affording the requisite time period to respond.  The matter should then be returned to the Board for appropriate appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that any claim that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




